Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The Amendment after the Final rejection on 4/09/2021 will be entered; the Final objection has been withdrawn.
    
  Examiner’s Amendment & Reasons of Allowance	


The Status of Claims
Claims 16-30 are pending. 
Claims 16-30 are allowed. 
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Geoffrey A. Zelley on 4/14/2021.


I.	The application has been amended as follows:
	
In claim 17, line 4 on page 3 (amendment dated on 4/09/21):
The term” -- (hC) --”  before  the term ” to “  is  removed.

In claim 17, line 4 on page 3 (amendment dated on 4/09/21):



II. The following is an examiner's statement of reasons for allowance:
		
The objection of Claims 16-30 is withdrawn due to the modification of the claims.  
The rejection of Claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claim.
The rejection of Claims 16-30 under 35 U.S.C. 103 as being unpatentableover Choi et al (EP 2634183 A2) in view of Erdman (US 4,720,557) is withdrawn due to the applicant’s convincing arguments .




	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	

/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	4/14/2021